NO. 12-05-00349-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

§

IN RE: MARVIN DEAN GOODSON,              §     ORIGINAL PROCEEDING
RELATOR
§





MEMORANDUM OPINION
            Relator Marvin Dean Goodson seeks an order releasing him from the Gregg County Jail. 
Although Goodson requests a writ of mandamus, he is, in substance, seeking a writ of habeas corpus. 
Our jurisdiction to issue writs of habeas corpus is limited to those cases in which a person’s liberty
is restrained because the person has violated an order, judgment, or decree entered in a civil case. 
See Tex. Gov’t Code Ann. § 22.221(d) (Vernon 2004).  Therefore, we are without jurisdiction to
issue writs of habeas corpus in criminal cases.  Accordingly, Goodson’s requested relief is denied. 

                                                                                                     SAM GRIFFITH     
                                                                                                                Justice

Opinion delivered November 23, 2005.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.







(PUBLISH)